Opinion of the Court.


Curia.

The Court consider that there is a wide distinction between the interest which will disqualify a Juror and a witness. It is no disqualification in a witness, that he has a partiality for a party. Witnesses are often admitted to testify ex necessitate rei, and are often discharged of a direct interest by act of the party in open Court; and when admitted, the credit which shall be given to their testimony is weighed by the Jury, who make due allowance for all such partialities as are not sufficient to render them incompetent to testify. But no occasion can occur to render it necessary for one Juror to set on the panel in preference to another, and a Juror hav*403ing once had a direct interest in the event of a suit,cannot be so far purged of the bias in his mind re-suiting from it by a discharge of his interest as to be qualified to set on the Jury. Such pre-existing interest is a good cause of challenge; for the triers should be purged-from all possible interest and partiality. But a question might arise, whether, if no challenge was made, this exception could prevail on motion in arrest of judgment.
Vide vol. 1. p. 4.
Daniel Chipman and Samuel Prentice, for the plaintiff.
Cephas Smith, junior, and Darius Chipman, for defendant.
As to the second point, the Court are clear, under the decision of Pearl v. Allen, that concessions made by parties during trial, and not attached to the record, cannot bind at any future trial.
The challenge prevailed.